       Case: 3:19-cv-00545-wmc Document #: 28 Filed: 07/02/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


DANNY A TZAIGS and DIANE TZAIQS

       Plaintiff,                                        ORDER

       V,                                                 l 9-cv-545-wmc

WRIGHT MEDICAL TECHNOLOGY, INC.,

       Defendant.


       Having reviewed the parties' joint request to enter stipulation to stay proceeding

pending ruling on motion to transfer by judicial panel on multidistrict litigation, the court,

for good cause appearing, hereby GRANTS the request and STAYS all proceedings pending

the outcome of plaintiff's counsel's motion to transfer all cases involving the Profemur®

Modular Hip Implant Stem to the Eastern District of Arkansas, which has been filed with

the United States Judicial Panel on Multidistrict Litigation, civil docket: MDL 2949. The

parties are directed to advise the court promptly of any action by the Judicial Panel

regarding this matter.

       Entered this 1st day of July, 2020.




                                              1
